Citation Nr: 1527977	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-23 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a left elbow fracture with degenerative arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to July 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The September 2011 rating decision denied a rating in excess of 10 percent for residuals of a left elbow fracture with degenerative arthritis.  

The November 2012 rating decision granted entitlement to service connection for diabetes mellitus, type II, and assigned a 10 percent rating effective June 25, 2012.  

With respect to the left elbow disability claim, the Board notes that a January 2014 rating decision granted service connection for left ulnar nerve neuropathy as secondary to the service-connected residuals of a left elbow fracture with degenerative arthritis.  This rating decision assigned a 10 percent evaluation effective September 4, 2013.  The Veteran filed a notice of disagreement with the assigned rating in June 2014 and was issued a statement of the case in February 2015.  He did not file a substantive appeal.  Therefore, the issue of entitlement to an increased rating for left ulnar nerve neuropathy has not been perfected for appeal and will not be considered herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to an increased evaluation for residuals of a left elbow fracture with degenerative arthritis.  This disability is currently evaluated as 10 percent disabling.  In the May 2015 informal hearing presentation, the Veteran's accredited representative requested that VA remand this claim so that his most recent medical records may be obtained.  The Board notes that the most recent VA medical evidence currently of record is from January 2014.  The Board will remand this claim in order to obtain the identified records.  

The Veteran has also claimed entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II.  The Board finds that a remand of this issue is necessary in order to schedule the Veteran for a new examination, as the record suggests that the Veteran's disability may have increased in severity since his most recent diabetes VA examination in October 2012.  Specifically, the October 2012 record notes that the Veteran controls his diabetes with a restricted diet.  It reflects that he had not been prescribed insulin or oral hyperglycemic agents and notes that he does not require regulation of his activities.  The Veteran recently submitted a February 2015 VA medical record noting that his diabetes is "STABLE ON PRESENT MEDS, diet and activity level."  The Board notes that the requirements for a higher, 20 percent rating under 38 C.F.R. § 4.120, Diagnostic Code 7913 are "insulin and restricted diet, or; oral hypoglycemic agent and restricted diet," and that a 40 percent rating requires "insulin, restricted diet, and regulation of activities."  Given that the February 2015 VA medical record suggests a potential worsening of the Veteran's diabetes mellitus since the time of the October 2012 VA examination, the Board finds it appropriate to remand this claim for a new examination.  

The Board further notes that the recent VA medical records are potentially relevant to establishing entitlement to an increased rating for diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's outstanding VA medical records, including those from January 2014 to the present, and associate them with the claims file.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his diabetes mellitus, type II.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The findings must specifically include whether or not the diabetes requires insulin, restricted diet, and regulation of activities.  The examiner should also identify all current diagnoses found to be complications of the diabetes.

The examiner should explain the rationale for all opinions, citing to supporting clinical data.

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




